[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Ellis v. Cleveland Police Forensic Laboratory, Slip Opinion No. 2021-Ohio-4487.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2021-OHIO-4487
   THE STATE EX REL. ELLIS, APPELLANT, v. CLEVELAND POLICE FORENSIC
                                LABORATORY, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as State ex rel. Ellis v. Cleveland Police Forensic Laboratory, Slip
                             Opinion No. 2021-Ohio-4487.]
Public Records Act—Mandamus—Statutory damages—Request for records-
        retention policies of public office is not subject to R.C. 149.43(B)(8)’s
        restrictions on requests by incarcerated persons—Denial of relator’s
        request was not reasonable—Court of appeals’ judgment reversed and
        statutory damages awarded to relator.
  (No. 2021-0628—Submitted October 5, 2021—Decided December 23, 2021.)
       APPEAL from the Court of Appeals for Cuyahoga County, No. 107571.
                                    ________________
        Per Curiam.
        {¶ 1} Appellant, L’Ddaryl D. Ellis, appeals the judgment of the Eighth
District Court of Appeals denying his motion for an award of statutory damages
                             SUPREME COURT OF OHIO




under the Ohio Public Records Act, R.C. 149.43. We reverse the judgment of the
court of appeals and hold that Ellis is entitled to statutory damages.
                                    Background
       {¶ 2} Ellis is an inmate at the Northeast Ohio Correctional Center. In June
2018, while confined at the Trumbull Correctional Institution, Ellis sent a request by
certified mail to the Cleveland Police Forensic Laboratory (“CPFL”) for three
categories of public records.       First, without identifying a specific case or
investigation, he requested “All Investigative Reports [and] All Laboratory or
Hospital Reports,” as well as statements of police, victims, and witnesses. Second,
he requested the results of a ballistics test of a “Skyy 9mm caliber pistol, Model CPX-
1, with serial #018313.” And third, he requested “Copies of all Records Retention
Schedule, Records Retention Policy, and Public Records Policy.”
       {¶ 3} In August 2018, Ellis filed a mandamus action in the Eighth District
alleging that the CPFL had not responded to his request. In addition to an order
compelling the CPFL to provide the requested records, Ellis sought statutory
damages under R.C. 149.43(C)(2).
       {¶ 4} The court of appeals granted CPFL’s motion for summary judgment in
part, denied the motion in part, and granted a writ of mandamus compelling the
production of some of the requested records. 8th Dist. Cuyahoga No. 107571, 2019-
Ohio-710, ¶ 13. The court of appeals deemed the first request “overly broad and not
subject to disclosure,” because Ellis “failed to specify or identify with reasonable
clarity” which records he sought. Id. at ¶ 2. The court rejected Ellis’s second request
because he did not obtain approval from the sentencing judge before requesting
documents relating to a criminal investigation, as inmates are required to do under
R.C. 149.43(B)(8). Id. at ¶ 5. Further, the court concluded that “the doctrine of res
judicata also bar[red] Ellis from seeking a writ of mandamus” for the ballistics
results, because he had previously been denied relief when seeking those records in
an action before the Court of Claims. Id. at ¶ 8.




                                          2
                                January Term, 2021




       {¶ 5} However, the court of appeals held that R.C. 149.43(B)(8) was
inapplicable to Ellis’s third request—for the CPFL’s records-retention schedule and
policies—because those records do not relate to a criminal investigation or
prosecution. Id. at ¶ 9. The court granted a writ of mandamus ordering the CPFL to
provide those records. Id. at ¶ 11. The CPFL subsequently informed the court that
it had complied with the order by releasing those records to Ellis.
       {¶ 6} Because the CPFL failed to comply with an obligation under R.C.
149.43(B), Ellis filed a motion for an award of statutory damages. He then appealed
the decision denying the writ as to his first two requests. We affirmed the judgment
and remanded the case to the court of appeals for consideration of Ellis’s statutory-
damages motion. 157 Ohio St.3d 483, 2019-Ohio-4201, 137 N.E.3d 1171, ¶ 12.
       {¶ 7} On remand, the court of appeals denied the request for statutory
damages. In a one-paragraph journal entry, the court explained: “Although this Court
ultimately held that the Cleveland Police Forensic Lab is required to release its
retention schedule, it was reasonable for the Cleveland Police Forensic Lab to
interpret R.C. § 149.43(B)(8) as requiring it to withhold these documents from Ellis
because it was part of the larger improper request.” Ellis appealed.
                                   Legal analysis
       {¶ 8} A person requesting public records, provided he has used a qualifying
method of transmission, “shall be entitled to recover” an award of statutory
damages “if a court determines that the public office or the person responsible for
public records failed to comply with an obligation in accordance with [R.C.
149.43(B)].” (Emphasis added.) R.C. 149.43(C)(2). We have recognized that the
Public Records Act “provides for an award of statutory damages * * * when a court
determines that the public office failed to comply with an obligation to provide
access to the records.” State ex rel. Rogers v. Dept. of Rehab. & Corr., 155 Ohio
St.3d 545, 2018-Ohio-5111, 122 N.E.3d 1208, ¶ 23.




                                          3
                             SUPREME COURT OF OHIO




       {¶ 9} Statutory damages under R.C. 149.43(C)(2) “are mandatory whenever
a public-records custodian fails to comply with her obligation[s].” State ex rel.
Ware v. Akron, 164 Ohio St.3d 557, 2021-Ohio-624, 174 N.E.3d 724, ¶ 18. We
review de novo a court of appeals’ decision to grant or deny statutory damages
under the Public Records Act. State ex rel. Armatas v. Plain Twp. Bd. of Trustees,
163 Ohio St.3d 304, 2021-Ohio-1176, 170 N.E.3d 19, ¶ 12.
       {¶ 10} The amount of statutory damages is fixed at $100 for each business
day during which the public office or official fails to comply with a statutory
obligation, beginning on the day the requester files a mandamus action, up to a
maximum of $1,000. R.C. 149.43(C)(2). However, a court may reduce the amount
or not award statutory damages at all if it makes the following two findings:


               (a) That, based on the ordinary application of statutory law
       and case law as it existed at the time of the conduct * * * of the
       public office * * * that allegedly constitutes a failure to comply with
       an obligation * * *, a well-informed public office * * * reasonably
       would believe that the conduct * * * of the public office * * * did
       not constitute a failure to comply with an obligation in accordance
       with [R.C. 149.43(B)];
               (b) That a well-informed public office * * * reasonably
       would believe that the conduct * * * of the public office * * * would
       serve the public policy that underlies the authority that is asserted as
       permitting that conduct * * *.


R.C. 149.43(C)(2)(a) and (b).
       {¶ 11} When a court exercises its discretion to reduce an otherwise
mandatory statutory-damages award, we review that decision for an abuse of
discretion. State ex rel. DiFranco v. S. Euclid, 138 Ohio St.3d 367, 2014-Ohio-




                                          4
                                January Term, 2021




538, 7 N.E.3d 1136, ¶ 14, superseded by statute on other grounds as stated in State
ex rel. Cincinnati Enquirer v. Cincinnati, 157 Ohio St.3d 290, 2019-Ohio-3876,
135 N.E.3d 772, ¶ 12. In this case, however, the court of appeals denied Ellis’s
motion for statutory damages. We therefore review the denial of his statutory-
damages request de novo.
       {¶ 12} Although the court of appeals did not indicate that it was reducing
the award, it made one of the findings necessary to support a reduction: that the
CPFL’s interpretation of R.C. 149.43(B)(8) in support of its denial of the records-
retention documents was reasonable. Without recognizing the distinction between
a denial and a reduction, the CPFL’s merit brief appears to misconstrue the Eighth
District’s decision as a reduction of the award to zero and asks this court to review
that decision for an abuse of discretion. Nonetheless, under either standard of
review, we reverse the judgment of the court of appeals and award the maximum
amount of statutory damages.
       {¶ 13} The Public Records Act imposes restrictions on the ability of an
inmate to request records.


       A public office or person responsible for public records is not
       required to permit a person who is incarcerated pursuant to a
       criminal conviction * * * to inspect or to obtain a copy of any public
       record concerning a criminal investigation or prosecution * * *
       unless the request to inspect or to obtain a copy of the record is for
       the purpose of acquiring information that is subject to release as a
       public record under this section and the judge who imposed the
       sentence * * * finds that the information sought in the public record
       is necessary to support what appears to be a justiciable claim of the
       person.




                                         5
                             SUPREME COURT OF OHIO




(Emphasis added.) R.C. 149.43(B)(8). In the absence of the necessary finding from
the sentencing judge, an inmate is not entitled to the requested records. State ex
rel. Fernbach v. Brush, 133 Ohio St.3d 151, 2012-Ohio-4214, 976 N.E.2d 889,
¶ 2.
       {¶ 14} By its terms, R.C. 149.43(B)(8) applies only to records “concerning
a criminal investigation or prosecution.” The court of appeals correctly determined
that Ellis’s second request, for the results of ballistics tests, was precluded by R.C.
149.43(B)(8). 8th Dist. Cuyahoga No. 107571, 2019-Ohio-710, at ¶ 5. And in the
earlier appeal of this case, we held that the statute also applied to Ellis’s overbroad
request for unidentified investigative materials. 157 Ohio St.3d 483, 2019-Ohio-
4201, 137 N.E.3d 1171, at ¶ 12. But his third request, for the records-retention
schedules and policies, did not relate to a criminal investigation or prosecution and
was therefore not subject to R.C. 149.43(B)(8). The question, then, is whether it
was reasonable for the CPFL to believe that it could reject the entire request for
noncompliance with R.C. 149.43(B)(8) without parsing the individual requests to
see if any fell outside the scope of that provision.
       {¶ 15} The answer to that question may be found in the plain language of
the statute. R.C. 149.43(B)(8) excuses a public office or official from having to
provide a record when it relates to a criminal proceeding. This provision does not
create a blanket rule that an office or official may disregard an entire request when
a portion thereof is subject to the prerelease approval of the sentencing judge. The
CPFL suggests that it was reasonable for it to believe that its blanket rejection was
appropriate but does not cite any court decisions in support of this position.
       {¶ 16} To rule in favor of the CPFL, we would have to first assume that the
court of appeals intended to award statutory damages and then reduce the award to
zero pursuant to R.C. 143.49(C)(2), even though that is not what the court said in
its entry. We would then have to assume that the court of appeals implicitly
addressed both prongs of the reduction analysis, even though the judgment entry




                                           6
                               January Term, 2021




does not mention the second prong, i.e., whether “a well-informed public office”
would have reasonably believed that its conduct served the public policy underlying
R.C. 149.43(B)(8). And then we would have to conclude that the court of appeals
did not abuse its discretion in concluding that it was reasonable for the CPFL to
have acted in a manner that is not supported by the plain language of the statute or
any prior court decisions. This exceeds the reasonable bounds of deference inherent
in an abuse-of-discretion review, and certainly fails under a de novo review.
       {¶ 17} We reverse the judgment of the court of appeals and grant Ellis’s
application for an award of statutory damages. Given the length of time during
which the CPFL failed to respond, we conclude that Ellis is entitled to the maximum
amount permitted under the statute, $1,000.
                                    Conclusion
       {¶ 18} We reverse the judgment of the court of appeals and award statutory
damages.
                                                                Judgment reversed.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                               _________________
       L’Ddaryl D. Ellis, pro se.
       Barbara A. Langhenry, Cleveland Director of Law, William M. Menzalora,
Chief Assistant Director of Law, and Timothy J. Puin, Assistant Director of Law,
for appellee.
                                      _________________




                                         7